DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aly Z. Dossa (63372) on 09/27/2021.

Please amend Claim 18 as follows: 

[[a]]the storage device operatively connected to the computer processor,
wherein the data identified in the active data migration policy resides in the storage device.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ changing, based on the first determination, a first policy class of the active data migration policy to a second policy class; allocating a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor; performing the data migration of data identified in the active data migration policy using the first level of the system resource, allocating a second level of the system resource associated with the second policy class to support garbage collection; and performing the garbage collection on a storage device identified in the active data migration policy using the second level of the system resource”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record. 
The closest prior art of record is Okamoto and Kang. Okamoto discloses applying a specific level of a system resource (amount of CPU usage) to a migration policy for migration of data. Kang discloses garbage collection on memory blocks but does not disclose allocating a second level of the system resource associated with the second policy class to support migration to now support garbage collection on a storage device where the system resource comprises compute resources from a computer processor. Claims 2 and 4-16 are allowable at least by the virtues of their dependencies from independent claim 1.
Independent claim 17 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale given for claim 1 above. Claims 18-19 are allowable at least due to their dependencies on claim 17.
Independent claim 20 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale given for claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183